      Case 2:18-cv-14126-RLR Document 76 Entered on FLSD Docket 11/19/2018 Page 1 of 2
AO 120 (Rev. 08/10)

                             Mail Stop 8                                                       REPORT ON THE
TO:
          Director of the U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                              ACTION REGARDING A PATENT OR
                     Alexandria, VA 22313-1450                                                   TRADEMARK

                  In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
          filed in the U.S. District Court                     Southern District of Florida                             on the following
       G
       ✔ Trademarks or        G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      18-cv-14126-RLR                      4/10/2018                                         Southern District of Florida
PLAINTIFF                                                                    DEFENDANT
 Silver Streak Trailer Company, Inc.                                           Thor Industries, Inc. et al



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
 See attached order.




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Steven M. Larimore                                             s/Ketly Pierre                                                  11/19/2018

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                   Reset
Case 2:18-cv-14126-RLR Document 76 Entered on FLSD Docket 11/19/2018 Page 2 of 2


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 2:18-cv-14126-ROSENBERG/MAYNARD

SILVER STREAK TRAILER
COMPANY, INC., a Florida
Limited Liability Company,

          Plaintiff,

v.

THOR INDUSTRIES, INC., a
Delaware corporation, et al.,

          Defendants.
                                             /

                  ORDER STAYING CASE AND DIRECTING THE CLERK
            OF THE COURT TO CLOSE THIS CASE FOR STATISTICAL PURPOSES

          This cause is before the Court sua sponte. The Court has been informed that the parties have
reached a settlement agreement [DE 74]. Having been informed that the parties are in agreement
and have resolved all disputes, it is hereby ORDERED AND ADJUDGED:
          1.         This case is STAYED.

          2.         All pending deadlines are TERMINATED, and all pending motions are DENIED
                     AS MOOT.

          3.         The parties are instructed to file any appropriate pleadings related to the dismissal of
                     this action within thirty (30) days of the date of rendition of this Order.

          4.         Any party may move for the stay imposed by this Order to be lifted or for an
                     extension of time to file appropriate pleadings related to the dismissal of this action.

          5.         The Clerk of the Court is directed to CLOSE THIS CASE FOR STATISTICAL
                     PURPOSES. This closure shall not affect the merits of any party’s claim.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 16th day of

November, 2018.

                                                           ____________________________
                                                           ROBIN L. ROSENBERG
                                                           UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record
